Title: To James Madison from John Browne Cutting, 26 January 1796
From: Cutting, John Browne
To: Madison, James


Dear Sir,
98 South Second St 26th Jany. —96
I ought perhaps to apologize to You for the liberty I take and have taken. But in a matter so highly interesting to my personal character—I have venturd to obtrude myself—I fear abruptly, upon your valuable hours—desirous to be indulged in consulting you upon this occasion both as a man of honor and a republican statesman.

For however confident I am of the merits of my claim I shall disdain to enforce it—if any intelligent and ingenuous mind—acquainted with the proofs that support it—can entertain a doubt of its reality. Your answer to two questions—will materially influence my future proceedings relevant to it.
1. Is the claim considered by You, agreably to its peculiar circumstances so establish’d as to entitle me to a relaxation of the ordinary rules of evidence for the purpose of doing substantial justice between the public and the claimant?
2dly. Is the claim considered by You as a matter of State so establishd as to become obligatory upon the honor & faith of the Government?
Having thus determin’d respectfully to solicit your candid opinion as the best guide for my future conduct in this matter—I remain with sentiments of attachment and the most perfect respect Your Obedt and Very Humble Sert.
John Browne Cutting
